399 S.E.2d 326 (1990)
327 N.C. 633
CURRIN-DILLEHAY BUILDING SUPPLY, INC.
v.
George W. FRAZIER and wife, Edna M. Frazier.
No. 485P90.
Supreme Court of North Carolina.
December 5, 1990.
C.C. Malone, Jr., and Walter E. Ricks, III, for defendants.
James E. Cross, Jr., Oxford, for plaintiff.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the appeal is
"Dismissed by order of the Court in conference, this the 5th day of December 1990."
Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of December 1990."